DETAILED ACTION

Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance: 1-6, 8-9, 11-15, 17 and 18.
Applicant’s amendments and/or remarks regarding the currently pending independent claims 1 and 17, as discussed in applicant’s remarks filed on 06/24/2022, appears to overcome the rejection.
However, upon further review and search, main Claims 1 and 17, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of the limitations specified in independent claims 1 and 17.
Specifically, main claim 1, contain subject matters allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claim 1 “a second reading unit that is arranged at a position different from the first reading unit with respect to a width direction that is orthogonal to the feeding direction, the second reading unit being configured to read through the transparent member the image on the first surface of the sheet at a second reading position that is positioned upstream of the first reading position with respect to the sheet feeding direction; a first roller opposing said light transmissive plate with a gap therebetween on a side opposite from said contact image sensor with respect to said light transmissive plate disposed opposite to the first reading unit at the first reading position; and a second roller positioned upstream of said first roller with respect to a sheet feeding direction and opposing said light transmissive plate with a gap therebetween on the same side as said first roller disposed opposite to the second reading unit at the second reading position”.
Further, the prior arts of record don’t disclose or suggest the features of claim 1 . There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1 as amended.
Main Claim 17, which is similar contains the same language resulting in indication of allowable subject matter as claim 1. Therefore, the reasons for indicating allowable subject matter of claim 17 are the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1 and 17. Dependent claims which depend from main claims 1 and 17, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677